ORDER GRANTING RELIEF FROM JUDGMENT
WEIGEL, District Judge.
On May 29, 1986, the Court heard defendants’ motion for relief from judgment under Federal Rule of Civil Procedure 60(b)(6).
The Court finds that defendants’ motion to dismiss and the Court’s September 5, 1984 Memorandum and Order granting the motion to dismiss relied primarily on Bretz v. Kelman, 722 F.2d 503 (9th Cir.1983), a panel decision which the Ninth Circuit Court of Appeals, sitting en banc, recently reversed in Bretz v. Kelman, 773 F.2d 1026 (9th Cir.1985). Therefore, it is appropriate for the Court to grant relief from its judgment pursuant to Federal Rule of Civil Procedure 60(b)(6).
The Court further finds that defendants are entitled to a clearer statement of the claims against them. See Fed.R.Civ.P. 8.
Accordingly,
IT IS HEREBY ORDERED that defendants’ motion for relief from judgment is granted.
IT IS FURTHER HEREBY ORDERED that plaintiff shall file an amended complaint on or before June 30, 1986.